Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 1, figures 2-6, claims 1-6, in the email replied on 12/9/21 with traverse is acknowledged.  
The traversal is made on the grounds that:
In the REMARKS:
Pages 4 and 5, Applicant argued that:
“Claim 1: FIGs. 14, 15, 18, and 19; 
Claim 5: FIGs. 2, 3, 4, 5, 6, 20, 21, and 22.  
 The remaining Figures do not directly relate to the features as recited in claims 1 and 5. Instead, the remaining Figures illustrate intermediate products of a manufacturing process and provide some background information (e.g. FIG. 1). 
Accordingly, it is respectfully submitted that the subject matter of all species is sufficiently related that a thorough search for the subject matter of any one species ……………….that the search and examination of the entire application could be made without serious burden.”

These arguments are not persuasive, because the claimed limitations are substantially different. Different inventive limitations require different searches at different areas (different classes and subclasses...etc...).  More importantly, the examiner's examination time is very limited.  
Species 2-13, shown in Figures 7-22, each shows different structures from species 1, as shown in figures 2-6.  
Species 11-13, Figures 20-22, shows different structures from Species 1, Figures 2-6.  For Example: Figures 2-6 in Species 1, do not have the elements numbers “202” in Figure 20, “210” in figure 21 and “120, 128, 222”, figure 22.

For efficiency reasons, this restriction is proper.  As a result, this restriction is made FINAL.  
Ex parte Quayle
This application is in condition for allowance except for the following formal matters as shown below:
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, all the features in the selected Species 1, figures 2-6, and claims 1-6 as listed below, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 1: “a plurality of axially-directed tensile support members”; “a mounting feature”, “a plurality of coil support bars”, “passageway”, “thrust blocks”; 
	Claim 2: “coil support bars”; 
	Claim 3: “central coil”, “retainers”, “thrust blocks”.
Claim 4: “coil support bars”,
	Claim 5: “a plurality of axially-directed tensile support”, “a mounting feature”, “spacers”, “a shield coil”; 
Claim 6: “support elements”, “axially-directed tensile support members”.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
The reference character “32” has been used to designate “inner coil mounting structure”, and “support element”, and “support structure”.
The reference character “222” has been used to designate “radially-directed support members”, and “retaining surface”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
This is an exemplary of the errors.  Applicant should carefully review the entire specification/drawings to fix this issue.
Use consistent phraseology to describe a component, part or element in the specification/drawings.
Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest the assembly, comprising: 
	Claim 1:  each one of the plurality of axially-directed tensile support members including a mounting feature, and the plurality of tensile support members radially alternating with the spacers; and a plurality of coil support bars, each one of the plurality of coil support bars being inserted through a respective passageway of each one of the plurality of resin-impregnated superconducting coils, each one of the plurality of coil support bars including a respective corresponding plurality of thrust blocks such that a retaining surface of each one of the plurality of thrust blocks makes contact with an axial end-surface of a corresponding one of the plurality of resin-impregnated superconducting coils, including along with the remaining limitations of claim 1.
Claim 5 :  each one of the plurality of axially-directed tensile support members including a mounting feature, and the plurality of axially-directed tensile support members radially alternating with the spacers; and a shield coil attached to at least one of the plurality of resin-impregnated superconducting coils via support elements that are mounted to non-coil regions of the at least one of the plurality of resin-impregnated superconducting coils, including along with the remaining limitations of claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
January 24, 2022

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837